DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-9 & 12-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 1, the prior art of record fails to teach or suggest, a nitride semiconductor laminate, comprising: a substrate; an electron transit layer provided on the substrate and containing a first group III nitride semiconductor; and an electron supply layer provided on the electron transit layer and containing a second group III nitride semiconductor having a bandgap wider than a bandgap of the first group III nitride semiconductor, wherein a surface force A of the electron supply layer acting as an attractive force for attracting a probe and a surface of the electron supply layer when measured using the probe consisting of a glass sphere with a diameter of 1 mm covered with Cr, is stronger than a surface force B of platinum when measured under the same condition, and an absolute value I A - B I of a difference between them is 30 N or more.
Claims 2 and 12 are allowed as being directly or indirectly dependent of the allowed independent base claim 1.

With respect to claim 3, the prior art of record fails to teach or suggest, a method for manufacturing a nitride semiconductor laminate, comprising: forming an electron transit layer containing a first group III nitride semiconductor on a substrate; and forming an electron supply layer containing a second group III nitride semiconductor having a bandgap wider than a bandgap of the first group III nitride semiconductor on the electron transit layer, wherein in forming the electron supply layer, the electron supply layer is formed so that a surface force A of the electron supply layer acting as an attractive force for attracting a probe and Page 2 of 6Appl. No. 16/312,496 a surface of the electron supply layer when measured using the probe consisting of a glass sphere with a diameter of 1 mm covered with Cr, is stronger than a surface force B of platinum when measured under the same condition, and an absolute value I A - B I of a difference between them is 30 N or more.
Claims 4-6 & 13 are allowed as being directly or indirectly dependent of the allowed independent base claim 3.

With respect to claim 7, the prior art of record fails to teach or suggest, a method for manufacturing a nitride semiconductor laminate, comprising: forming an electron transit layer containing a first group III nitride semiconductor on a substrate; forming the electron supply layer containing a second group III nitride semiconductor having a bandgap wider than a bandgap of the first group III nitride semiconductor on the electron transit layer; and modifying a surface of the electron supply layer, wherein in modifying the surface of the electron supply layer, the surface of the electron supply layer is modified so that a surface force A of the electron supply layer acting as an attractive force for attracting a probe and a surface of the electron supply layer when measured using the probe consisting of a glass sphere with a diameter of 1 mm covered with Cr, is stronger Page 3 of 6Appl. No. 16/312,496 than a surface force B of platinum when measured under the same condition, and an absolute value I A - B I of a difference between them is 30 N or more.
Claims 8 & 14 are allowed as being directly or indirectly dependent of the allowed independent base claim 7.

With respect to claim 9, the prior art of record fails to teach or suggest, a method for manufacturing a semiconductor laminate, comprising: sequentially forming an electron transit layer and an electron supply layer on a substrate, thereby forming a semiconductor laminate having the electron transit layer and the electron supply layer; measuring a surface force of the electron supply layer acting between a probe and a surface of the electron supply layer by using a probe; and selecting the semiconductor laminate based on the surface force of the electron supply layer, wherein in forming the semiconductor laminate, the electron transit layer contains a first group III nitride semiconductor, and the electron supply layer contains a second group III nitride semiconductor having a bandgap wider than a bandgap of the first group III nitride semiconductor, and in measuring the surface force of the electron supply layer, measuring a surface force A of the electron supply layer acting as an attractive force for attracting the probe and a surface of the electron supply layer by using the probe consisting of a glass sphere with a diameter of 1 mm covered with Cr; and in selecting the semiconductor laminate, the semiconductor laminate is selected, in which the surface force A of the electron supply layer is stronger than a surface force B of platinum when measured under the same condition, and an absolute value I A - BI of a difference between them is 30 N or more.
Claims 15-16 are allowed as being directly or indirectly dependent of the allowed independent base claim 9.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOR KARIMY whose telephone number is (571)272-9006. The examiner can normally be reached Monday - Friday: 8:30 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIMOR KARIMY/Primary Examiner, Art Unit 2894